       Case 7:18-cv-00356 Document 33 Filed on 01/19/21 in TXSD Page 1 of 2
                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                           ENTERED
                                                                                                        January 19, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                       Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

DOUGLAS TYRONE ARMSTRONG,                                 §
                                                          §
           Petitioner,                                    §
VS.                                                       § CIVIL ACTION NO. 7:18-CV-00356
                                                          §
BOBBY LUMPKIN,                                            §
                                                          §
           Respondent.                                    §


                  ORDER ADOPTING REPORT AND RECOMMENDATION
         Pending before the Court is Petitioner Douglas Tyrone Armstrong’s Petition for Writ of
Habeas Corpus Pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court
for a report and recommendation. On September 8, 2020, the Magistrate Court issued the Report
and Recommendation, recommending that Respondent’s motion for summary judgment be
granted, that Petitioner’s § 2254 habeas petition be denied, and that this action be dismissed.
The Magistrate Court further recommended that a certificate of appealability be granted as to
Petitioner’s ineffective-assistance claim alleging failure to investigate and denied as to his other
claims. Petitioner has filed objections to the Magistrate Court’s Report and Recommendation
which are timely pursuant to the extension of time granted by this Court.
         Pursuant to 28 U.S.C. § 636(b)(1)(c), the Court has made a de novo determination of
those portions of the report to which objections have been made. As to those portions to which
no objections have been made, in accordance with Federal Rule of Civil Procedure 72(b), the
Court has reviewed the report for clear error.
         Having thus reviewed the record in this case, the parties’ filing and the applicable law,
the Court adopts the Report and Recommendation in its entirety. 1 Accordingly, it is hereby


1
  The Court does not address any objection specifically but does note that Petitioner misconstrues much of the
Magistrate Judges Report. For example, contrary to Petitioner’s assertion, the Magistrate Judge did not view “each
piece of new evidence in isolation.” [Kdt. No. 30, p. 3] but rather the Magistrate Judge did “consider the totality of
the evidence.” [Dkt. No. 26, p. 29] Petitioner also takes issue with the Magistrate Judge’s description of the alleged
murder weapon as a “box cutter” [Dkt. No. 30, p. 11] claiming this shows sympathy for the prosecution case. In fact,
such “utility knives” are also sold as “box cutters.” See: www.amazon.com. Petitioner also ignores any evidence
justifying the Magistrate Judge’s opinion. In one instance for example, Petitioner cites a barmaid’s testimony that

1/2
      Case 7:18-cv-00356 Document 33 Filed on 01/19/21 in TXSD Page 2 of 2




ORDERED that Respondent’s Motion for Summary Judgment be and it is hereby GRANTED,
Petitioner’s Petition for Writ of Habeas Corpus Pursuant to § 2254 is DENIED, and this action is
DISMISSED. It is further ORDERED that a certificate of appealability is granted as to
Petitioner’s ineffective-assistance of counsel claim alleging failure to investigate and denied as to
his other claims.
        IT IS SO ORDERED.
        DONE at McAllen, Texas, this 19th day of January, 2021.


                                                        ___________________________________
                                                        Micaela Alvarez
                                                        United States District Judge




she did not know how much money Petitioner spend at the bar as being “unequivocal” [Dkt. No. 30, p. 19] when in
the very next answer the same witness testified that Petitioner spend over $200. [See Dkt. No. 6-57, p. 30]


2/2
